Case 21-20020-CMB          Doc 260      Filed 07/14/21 Entered 07/14/21 11:11:23                Desc Main
                                      Document      Page 1 of 22



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 _________________________________________
                                           )
 In re:                                    )                      Bankruptcy No. 21-20020-CMB
                                           )
 SALEM CONSUMER SQUARE OH LLC,             )                      Chapter 11
                                           )
        Debtor.                            )
 __________________________________________)
                                           )
                                           )
 BELFOR USA GROUP, INC.,                   )
                                           )
        Movant,                            )
                                           )
        v.                                 )                      Related to Doc. Nos. 33 and 102
                                           )
 SALEM CONSUMER SQUARE OH LLC,             )
                                           )
        Respondent.                        )
 __________________________________________)

 Appearances: Ann Marie Uetz, Esq. and William McKenna, Esq. for Movant, BELFOR USA
              Group, Inc.
              Kirk Burkley, Esq. and Kerri Sturm, Esq., for Debtor/Respondent, Salem
              Consumer Square OH LLC

                                     MEMORANDUM OPINION

         The matters presently before the Court are BELFOR USA Group, Inc.’s Motion for an

 Order Under 11 U.S.C. §1112(b) Dismissing the Debtor’s Case or, in the Alternative, Converting

 the Case to Chapter 7 (“Motion to Dismiss or Convert,” Doc. No. 33) and BELFOR USA Group,

 Inc.’s Expedited Motion for an Order Under 11 U.S.C. §1104 Appointing a Trustee to Administer

 the Debtor’s Estate (“Trustee Motion,” Doc. No. 102, together, the “Motions”).1 The Motions are




 1
        Pursuant to 28 U.S.C. §§1334 and 157, this Court has subject matter jurisdiction. Further, this is a
 core matter pursuant to 28 U.S.C. §157(b)(2)(A).
                                                   1
Case 21-20020-CMB          Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23           Desc Main
                                     Document      Page 2 of 22



 opposed by the Debtor, Salem Consumer Square OH LLC. An objection to the Trustee Motion

 was also filed by Beacon Commercial Limited (“Beacon”). For the reasons set forth herein, this

 Court finds that the Motions must be denied based on the record at this time. However, the Court

 reserves the right to appoint a trustee sua sponte if future circumstances demonstrate that Debtor

 is unable to faithfully discharge its fiduciary duties.

                                  Background & Procedural History

         The above-captioned case was commenced on January 5, 2021, when Debtor filed its

 petition seeking relief under Chapter 11 of the Bankruptcy Code. The petition was filed in this

 district as cases filed by Debtor’s affiliates are pending in the Western District of Pennsylvania.

 Disputes between the Debtor and one of its creditors, BELFOR USA Group, Inc. (“BELFOR”),

 preceded the filing and have been ongoing throughout this case. Approximately one week after the

 petition was filed, BELFOR filed the Motion to Dismiss or Convert. Nations Roof of Ohio, LLC

 (“Nations Roof”), another creditor, filed a joinder. See Doc. No. 64. Debtor filed an objection. See

 Doc. No. 65. Following the initial hearing on the Motion to Dismiss or Convert held February 23,

 2021, the parties conferred and agreed upon discovery and related deadlines in preparation for an

 evidentiary hearing.

         Approximately sixty days into the case, while discovery on the Motion to Dismiss or

 Convert was ongoing, Debtor filed its Chapter 11 Plan of Reorganization Dated March 5, 2021

 (“Plan,” Doc. No. 94) and Disclosure Statement to Accompany Debtor’s Amended Chapter 11

 Plan of Reorganization Dated March 5, 2021 (“Disclosure Statement,” Doc. No. 95). On the same

 date, Debtor commenced an adversary proceeding against BELFOR by filing its Complaint to (I)

 Determine Amount, Priority and Extent of Secured Status Pursuant to 11 U.S.C. §506(a) and (II)



                                                    2
Case 21-20020-CMB           Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23                 Desc Main
                                      Document      Page 3 of 22



 Determine Amount of BELFOR Group U.S.A., Inc.’s Allowed Claim (the “Adversary Complaint”).

 See Adv. No. 21-2019. Discovery deadlines have been set in the adversary proceeding.

         Several days after the filing of the Plan, Disclosure Statement, and Adversary Complaint,

 BELFOR filed the Trustee Motion. Objections were filed by both Debtor and its owner, Beacon.

 See Doc. Nos. 106 and 107. Following an expedited hearing on the Trustee Motion, the Court

 scheduled an evidentiary hearing. Ultimately, the parties agreed to participate in mediation, and

 the Court rescheduled deadlines and hearings to accommodate the attempt to consensually resolve

 the parties’ disputes, including the Motions now before the Court. Following the report of an

 unsuccessful mediation, a flurry of activity followed. Debtor and Beacon filed a joint expedited

 motion seeking to stay BELFOR’s Motions while allowing Debtor to first seek approval of its

 Disclosure Statement and proceed to confirmation of the Plan. BELFOR filed its own expedited

 motion seeking to compel discovery. The expedited motions were quickly resolved with a

 determination that BELFOR’s Motions would not be stayed. Due to the nature of BELFOR’s

 Motions and the common underlying facts, the Court scheduled a joint evidentiary hearing.

         On May 13, 2021, Nations Roof advised that, upon reaching a settlement with the Debtor

 regarding its claim, it now supports the Plan and withdraws its joinder to the Motion to Dismiss or

 Convert. See Doc. No. 169. At the pretrial conference on the Motions held May 20, 2021, the

 remaining parties agreed to another attempt at mediation. Unfortunately, the second mediation

 attempt was also unsuccessful, and the parties returned to their litigation posture. The parties

 submitted their exhibits and filed stipulated and contested facts. See Doc. No. 190. 2 The

 evidentiary hearing was held on June 14 and 15, 2021. Each party also submitted designations of



 2
         Paragraphs 1-33 of Doc. No. 190 are identified as stipulated and uncontested facts and will be cited
 herein as “Stipulated Facts.”
                                                     3
Case 21-20020-CMB          Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23             Desc Main
                                     Document      Page 4 of 22



 deposition transcripts for the Court’s consideration. See Doc. Nos. 202 and 214. Following the

 docketing of the hearing transcripts, 3 Debtor and BELFOR filed proposed findings of facts and

 conclusions of law. See Doc. Nos. 245 and 246. Each party filed a reply. See Doc. Nos. 250 and

 252. The matters are now ripe for decision.

                                           Findings of Fact

        To understand the basis for the Motions, it is necessary to address certain events that

 preceded the bankruptcy filing, beginning with a tornado that occurred on May 27, 2019. The

 tornado damaged the Debtor’s primary asset, a retail shopping mall known as Salem Consumer

 Square located in Dayton, Ohio (the “Property”). See Stipulated Facts at ¶¶13, 26. As a result of

 the tornado damage, BELFOR performed certain work on the Property which forms the basis of

 its disputed claim in this case.

        At the time of the tornado, Debtor was owned by Moonbeam Capital Investments LLC

 (“Moonbeam Capital”). See Stipulated Facts at ¶4; Exhibit X at 000572. The Property was insured

 via a Travelers insurance policy in which Moonbeam Capital was a named insured. See Stipulated

 Facts at ¶14. 4 With respect to the insurance claim related to the tornado, Travelers made payments

 totaling in excess of $9.8 million, with the first payment issued June 7, 2019, and the last payment

 issued January 15, 2020. See Stipulated Facts at ¶23. Although all seven of the checks issued by

 Travelers were made payable to Moonbeam Capital and Debtor, all of the payments were

 delivered to and received by Moonbeam Capital. See Exhibit A; Stipulated Facts at ¶23.




 3
         See Transcript of Hearing Held June 14, 2021 (Doc. No. 225, “Hr’g Tr. 6/14/21”) and Transcript
 of Hearing Held June 15, 2021 (Doc. No. 226, “Hr’g Tr. 6/15/21”).
 4
         In Debtor’s Plan, Debtor states that both Debtor and Moonbeam Capital were named as insureds
 on the policy. See Exhibit X at 000572.
                                                     4
Case 21-20020-CMB         Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23              Desc Main
                                    Document      Page 5 of 22



        Moonbeam Capital did not use the insurance proceeds to make repairs to the Property. Hr’g

 Tr. 6/15/21 at 35:11-13. It is undisputed that BELFOR has not been paid for any of its work at the

 Property despite the fact that the explanation of payment for at least one check issued by Travelers

 in the amount of $2,418,981.08 specifically referenced “BELFOR EMS-UNDISPUTED COSTS.”

 See Stipulated Facts at ¶¶23-24; Exhibit A at 000005. On September 3, 2019, BELFOR recorded

 an Affidavit for Mechanic’s Lien against the Property in the amount of $3,969,438.04, which was

 later reduced by BELFOR to $2.8 million plus interest, fees and costs. See Stipulated Facts at

 ¶¶21-22.

        During the time insurance checks were being issued by Travelers and received by

 Moonbeam Capital, Moonbeam Capital transferred its membership interests in the Debtor. With a

 stated purchase price of $4 million and an effective date of September 27, 2019, Moonbeam

 Capital entered into an agreement transferring 99.99% of its ownership interests in profits and

 losses and 100% of its ownership interest in capital to Beacon. See Exhibit D. 5 The agreement

 specifically addresses the treatment of the insurance proceeds received by Moonbeam Capital:

        For avoidance of doubt, Seller shall not sell, transfer, convey or assign, Buyer shall
        not purchase, and the Subject Interests do not include, any right, title or interest in
        or to any…insurance proceeds paid or distributed to Seller or received by Seller
        prior to the Effective Date with respect to the Subject Interests, the Company and/or
        the Property.

 See Exhibit D at 000182. As to the $4 million purchase price, Michael Kahaian, a forensic

 accountant, testified that Moonbeam Capital essentially paid itself by first transferring $4 million

 into Debtor as a contribution of capital, which was subsequently transferred to Beacon in the form




 5
        By corresponding agreement also effective September 27, 2019, Moonbeam Capital transferred its
 remaining 0.01% interest in profits and losses in Debtor to Bizmax Investments Limited. See Exhibit E.
 Both agreements are signed by Edward Sklyaroff on behalf of the buyer.
                                                    5
Case 21-20020-CMB           Doc 260      Filed 07/14/21 Entered 07/14/21 11:11:23                  Desc Main
                                       Document      Page 6 of 22



 of a loan, and ultimately transferred back to Moonbeam Capital in a “roundtrip” transaction. See

 Hr’g Tr. 6/14/21 at 49:24-69:25. Despite the characterization as a loan from Debtor to Beacon,

 there was nothing to substantiate a loan, and the loan was ultimately written off in the general

 ledger. See Hr’g Tr. 6/14/21 at 66:1-68:4, 90:3-16. Based on his analysis, Mr. Kahaian concludes

 there was no economic substance to the transaction. See Hr’g Tr. 6/14/21 at 61:18-62:3. To the

 contrary, Debtor asserts there was substance to the transaction based on the language of the

 assignment. 6 Nonetheless, the purpose of the so-called “roundtrip” transaction was not explained

 on the record, and regardless of the odd transaction underlying the transfer, Beacon is the current

 owner of Debtor. See Stipulated Facts at ¶1.

         Despite the transfer, Debtor’s connections with its prior ownership and management were

 not severed. Edward Sklyaroff, owner and president of Beacon, is also the president of Debtor. See

 Stipulated Facts at ¶¶2 and 25. However, Shawl Pryor is clearly the “boots on the ground” for the

 Debtor as he oversees day-to-day operations. See Hr’g Tr. 6/15/21 at 21:11-20. In fact, Mr. Pryor

 is the chief operating officer of Beacon and the Debtor. See Stipulated Facts at ¶¶3,9.

 Notwithstanding his important role for Debtor, Mr. Pryor is not paid by either the Debtor or Beacon

 for his services. See Hr’g Tr. 6/15/21 at 30:17-22. Mr. Pryor is, however, compensated through his

 roles with Moonbeam Capital and Moonbeam Leasing and Management (“Moonbeam Leasing”),




 6
         In support, Debtor cites to the testimony of Mr. Sklyaroff and points to the language of the
 assignment, which provides “in consideration of the mutual promises, representations and warranties
 contained in the Agreement and for other good and valuable consideration, the receipt and sufficiency of
 which are acknowledged….” See Exhibit D at 000191; Hr’g Tr. 6/15/21 at 12:16-14:3. Debtor asserts that
 the opinion of Mr. Kahaian fails to account for the value of the interest conveyed or the liabilities assumed.
 Mr. Kahaian was not asked to value the membership interest in Debtor or the real estate nor did he include
 contingent liabilities in his analysis as he was unaware of any contingent liabilities documented in financial
 records. See Hr’g Tr. 6/14/21 at 68:15-24, 71:7-72:16. Ultimately, the relevance of the sufficiency of the
 consideration and the unorthodox nature of this transaction is not entirely clear.
                                                        6
Case 21-20020-CMB          Doc 260      Filed 07/14/21 Entered 07/14/21 11:11:23                Desc Main
                                      Document      Page 7 of 22



 the latter of which continues to provide leasing and management services to Debtor. See Stipulated

 Facts at ¶6; Hr’g Tr. 6/15/21 at 29:25-30:13. Moonbeam Leasing is directly or indirectly owned

 by Moonbeam Capital. See Stipulated Facts at ¶7. Notably, Mr. Pryor has served as chief operating

 officer for Moonbeam Capital and Moonbeam Leasing and is the current president of each entity.

 See Stipulated Facts at ¶8. In these roles with the Moonbeam entities, Mr. Pryor reports directly to

 Steven Maksin, who directly or indirectly is the majority owner of Moonbeam Capital. See

 Stipulated Facts at ¶¶5, 8. In addition to the ties between the Debtor on the one hand and the

 Moonbeam related entities on the other through Mr. Pryor, Mr. Sklyaroff and his related entities

 have a history of dealings with Mr. Maksin and his related entities. 7

         Furthermore, after the transfer, Debtor and Moonbeam Capital nonetheless remained

 united in their position against BELFOR. On February 26, 2020, BELFOR filed an action in the

 Court of Common Pleas in Montgomery County, Ohio (“State Court Action”) against Debtor and

 Moonbeam Capital seeking payment for the work performed and foreclosure of its mechanic’s

 lien. See Stipulated Facts at ¶15; Exhibit KK. Debtor and Moonbeam Capital were jointly

 represented in the State Court Action by the law firm of Elias & Elias, P.C., and answered

 BELFOR’s complaint and amended complaint jointly. See Stipulated Facts at ¶17; Exhibits LL

 and MM. 8 Despite a commitment to produce certain documents in the State Court Action on




 7
          For instance, prior to 2014, Mr. Sklyaroff acted as director and bank signatory for the companies
 with ownership interests in Moonbeam Capital. See Depo. Tr. of Maksin 5/19/21 at 40:16-41:10. In
 addition, since 2018, Beacon received two properties from Moonbeam Capital’s subsidiaries and borrowed
 from Moonbeam Capital to effectuate those transfers. See Depo. Tr. of Maksin 6/2/21 at 178:4-179:6.
 8
          The Court also notes BELFOR’s position that Debtor’s claims of privilege and/or work product in
 certain pre-petition communications set forth in a privilege log are relevant to show the closeness and the
 relationship among Debtor, Beacon, Mr. Sklyaroff, and the Moonbeam entities. See Hr’g Tr. 6/14/21 at
 151:2-152:2. The Court finds the privilege log (Exhibit DD) of little additional value to support BELFOR’s
 allegations as Moonbeam Capital and Debtor were jointly defending against BELFOR in the State Court
 Action. Therefore, the privilege log is of questionable relevance to establish anything further.
                                                       7
Case 21-20020-CMB           Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23                  Desc Main
                                      Document      Page 8 of 22



 January 5, 2021, upon commencement of this bankruptcy case on that date, non-debtors

 Moonbeam Capital and Mr. Maksin advised they would not produce documents as a result of the

 automatic stay. See Exhibits P, Q, R. The filing undoubtedly stayed any action against the Debtor;

 however, the parties clearly disagreed regarding the impact on the non-debtors.

         The connections among Mr. Maksin, his related entities, Mr. Sklyaroff, and the Debtor

 continued through the filing of this bankruptcy case, including accounting services provided to the

 Debtor by an entity owned by Mr. Maksin and his wife and legal advice provided by Mr. Maksin

 to Mr. Sklyaroff related to this case. See Depo. Tr. of Pryor at 38:8-19; Depo. Tr. of Sklyaroff at

 126:19-128:1; Depo. Tr. of Maksin 6/2/21 at 173:9-13, 210:10-18; Hr’g Tr. 6/14/21 at 124:21-

 127:10; Hr’g Tr. 6/15/21 at 33:23-35:6. Mr. Pryor, of course, remains a connection between Debtor

 and the Moonbeam entities. Mr. Pryor acknowledges that, as the president of Moonbeam Capital

 and Moonbeam Leasing, he owes duties of loyalty, disclosure, obedience, and care to those

 entities. See Hr’g Tr. 6/15/21 at 31:4-8. Given his role with the Debtor, Mr. Pryor acknowledges

 owing the same duties to Debtor as well as owing fiduciary duties to the bankruptcy estate and its

 creditors. See Hr’g Tr. 6/15/21 at 31:9-15. Furthermore, Mr. Pryor asserts that, if required to do

 so, he is able to take actions adverse to the interests of the Moonbeam entities when he is acting in

 his role for Debtor. See Hr’g Tr. 6/15/21 at 29:11-14. Although Mr. Pryor testified that he is

 committed to running the bankruptcy estate in the interests of all creditors of the estate, there

 appears to be acknowledgment of the potential for conflicting duties to these various, interrelated

 entities and the estate. See Hr’g Tr. 6/15/21 at 28:18-25. 9



 9
         Debtor called Yarone Zober as an expert in commercial property development and management.
 See Hr’g Tr. 6/14/21 at 196:20-22, 206:15-207:2. While Mr. Zober testified that the closeness and
 interconnectedness among ownership and management is common in the world of real estate and
 development, his testimony is of limited assistance where there are allegations of conflicts of interest with
                                                     8
Case 21-20020-CMB           Doc 260     Filed 07/14/21 Entered 07/14/21 11:11:23                  Desc Main
                                      Document      Page 9 of 22



         The State Court Action is currently the sole legal action pending against Debtor seeking to

 collect outstanding amounts owed. See Stipulated Facts at ¶28. However, Debtor was impacted by

 more than just the burden of ongoing litigation with BELFOR leading up to the filing of the

 bankruptcy petition. Not only did Debtor lose its anchor tenant in 2020, the global pandemic had

 a significant impact on the retail industry. See Hr’g Tr. 6/14/21 at 179:18-180:2, 180:21-25; Hr’g

 Tr. 6/15/21 at 24:14-25:14. Only seven tenants remain occupying space in two of the four buildings

 on the Property. See Hr’g Tr. 6/14/21 at 178:11-17, 179:3-7. The two buildings that suffered the

 most severe damage from the tornado are currently empty, and three buildings remain damaged.

 See Hr’g Tr. 6/14/21 at 179:8-13, 186:12-187:3, 187:24-188:2.

         At the time of filing, Debtor provided its list of non-insider creditors holding the twenty

 largest unsecured claims. Debtor reported having only ten, with the two largest being held by

 BELFOR in the amount of $2.8 million and Nations Roof in the amount of $153,165. See Exhibit

 R at 000365-66. Both were identified as disputed and unliquidated. The remaining eight claims,

 totaling approximately $41,000, ranged from $94.43 to $20,407 individually. Notably, Debtor has

 since reached a settlement with Nations Roof regarding its claim. See Stipulated Facts at ¶29.

         On March 5, 2021, Debtor filed its Adversary Complaint against BELFOR to determine

 the amount and secured status of BELFOR’s claim. See Exhibit 5. On the same date, Debtor filed

 its Plan proposing to pay allowed claims in full. See Exhibit X. The Plan includes a proposed

 settlement and limited release of Moonbeam Capital, which provides for a payment to Debtor in

 the amount of $2.8 million. See Exhibit X at 000571-73. Debtor describes the circumstances

 leading to the settlement as follows:



 respect to such entities and where a debtor-in-possession’s fiduciary duties are at issue in the context of a
 Chapter 11 bankruptcy case. See Hr’g Tr. 6/14/21 at 209:4-14, 209:24-210:21, 211:3-212:21.
                                                      9
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                Desc Main
                                 Document    Page 10 of 22



        Prior to Beacon becoming the Debtor’s equity owner in December of 2019,
        Moonbeam Capital Investments (“MCI”) was the Debtor’s equity owner. During
        the time that MCI was an equity holder of the Debtor, a tornado caused substantial
        damage to the Debtor’s Property. As a result of the damage and subsequent services
        allegedly provided on the Property, the Debtor’s insurance company, Traveler’s
        Insurance, issued joint checks in the aggregate amount of $2,800,000 (as previously
        defined, the “Proceeds”) to both the Debtor and MCI since both entities were named
        as insureds on the policy in question at that time. MCI deposited the Proceeds into
        its account and the Debtor did not receive the Proceeds. BELFOR’s Claim against
        the Debtor and the estate, though disputed, relates to BELFOR’s allegations that it
        has a right to the Proceeds.
        In order to avoid the time and expense in litigation, MCI has agreed to a settlement
        in which it pays the Proceeds to the Debtor in order to fund the plan, including any
        Allowed Claim of BELFOR that it may have.…The Debtor used its business
        judgement in negotiating and agreeing to the terms of the settlement and, because
        it provides for a full recovery of the Proceeds while avoiding any additional
        litigation, the Settlement Agreement is in the best interest of the estate and its
        creditors.

 See Exhibit X at 000572. The settlement proceeds are to be used for plan funding. Although the

 buildings on the Property remain damaged from the tornado, the Plan does not provide for the

 repair of the Property. See Hr’g Tr. 6/14/21 at 140:9-21; Hr’g Tr. 6/15/21 at 26:18-28:17, 37:10-

 18. The Debtor intends to deal with the creditors first, and the credible testimony supports an

 intention to redevelop the property. Id. As to the additional $7 million of insurance proceeds

 received by Moonbeam Capital, Debtor has not and is not taking steps to pursue the return of

 additional insurance proceeds at this time. See Hr’g Tr. 6/14/21 at 131:19-24; Hrg. Tr. 6/15/21 at

 35:14-36:7. However, Beacon is guaranteeing payment under the Plan. See Exhibit X at 000561.

 With respect to Beacon’s commitment, the amount is largely dependent upon the yet-to-be-

 determined amount of BELFOR’s allowed claim.

        On May 14, 2021, BELFOR filed its Proof of Claim asserting a secured claim in the amount

 of $4,339,773.18. See Stipulated Facts at ¶33. Debtor disputes the claim. On the day the claim was

 filed, Debtor filed its first supplement to its Plan and Disclosure Statement. See Exhibit 3. In the

 first supplement, Debtor proposes to deposit $1.6 million upon confirmation of the Plan in an
                                                 10
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                  Desc Main
                                 Document    Page 11 of 22



 escrow account designated for BELFOR to demonstrate its good faith and ability to pay BELFOR

 its allowed claim. See id. at ¶8. However, Debtor’s proposal is based on its belief that the

 undisputed portion of BELFOR’s claim is approximately $1.5 million. See id. at ¶7. On June 14,

 2021, the day the evidentiary hearing on the Motions commenced, Debtor took additional steps to

 bolster the reality of plan funding by filing its second supplement to the Plan and Disclosure

 Statement. See Exhibit 18. Debtor advised that Beacon posted over $3 million in an account

 dedicated to funding the Plan. See id. at ¶6. Together with the settlement proceeds from Moonbeam

 Capital, Debtor reported that it would have no less than $5,803,916.66 available for distribution

 on the effective date of the Plan. See id. at ¶9. A hearing on the Disclosure Statement has not yet

 occurred.

                                              Analysis

        Based on the foregoing, the Court considers whether conversion, dismissal, or appointment

 of a Chapter 11 Trustee is appropriate in this case. Upon finding cause, with limited exceptions, a

 court must convert or dismiss a case pursuant to 11 U.S.C. §1112(b)(1):

        …[O]n request of a party in interest, and after notice and a hearing, the court shall
        convert a case under this chapter to a case under chapter 7 or dismiss a case under
        this chapter, whichever is in the best interests of creditors and the estate, for cause
        unless the court determines that the appointment under section 1104(a) of a trustee
        or an examiner is in the best interests of creditors and the estate.

 Within §1112(b)(4) are examples of what constitutes “cause” for dismissal or conversion,

 including “substantial or continuing loss to or diminution of the estate and the absence of a

 reasonable likelihood of rehabilitation.” See 11 U.S.C. §1112(b)(4)(A). However, the list in

 §1112(b)(4) is non-exclusive. See In re Stone Fox Capital LLC, 572 B.R. 582, 588 (Bankr.W.D.Pa.

 2017). In addition to the enumerated list, a Chapter 11 petition is subject to dismissal if the Court

 finds the filing was not in good faith. See id. at 589 (citing In re 15375 Mem’l Corp., 589 F.3d

                                                  11
Case 21-20020-CMB           Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                      Desc Main
                                   Document    Page 12 of 22



 605, 618 (3d Cir. 2009)). BELFOR asserts that the Debtor’s petition was not filed in good faith

 and that the case is otherwise subject to dismissal or conversion pursuant to §1112(b)(4)(A).

         To demonstrate that dismissal or conversion is appropriate under §1112(b)(4)(A),

 BELFOR must establish both prongs under the statute: (1) substantial or continuing loss to or

 diminution of the estate and (2) absence of a reasonable likelihood of rehabilitation. See In re

 Grasso, 497 B.R. 448, 455 (Bankr.E.D.Pa. 2013), aff’d sub nom. Grasso v. Madison Capital Co.,

 No. 13-4308, 2014 WL 1281123, 2014 U.S. Dist. LEXIS 44113 (E.D.Pa. Mar. 31, 2014). As to

 the first prong, a debtor’s monthly operating reports are key to the determination. See Mumma v.

 Vara (In re Mann Realty Assoc., Inc.), No. 1:18-cv-683, 2019 WL 4780937, at*5, 2019 U.S. Dist.

 LEXIS 168132, at *15 (M.D.Pa. Sept. 30, 2019). As to the second prong, rehabilitation refers to a

 debtor becoming reestablished on a secured financial basis and the ability to establish a cash flow

 to meet current obligations. See In re Wen-Kev Mgmt., Inc., No. 14-2196 (KSH), 2014 WL

 7370050, at *4, 2014 U.S. Dist. LEXIS 177650, at *12 (D.N.J. Dec. 29, 2014). BELFOR bears the

 burden of establishing “cause” by a preponderance of the evidence. See In re Commonwealth

 Renewable Energy, Inc., 550 B.R. 279, 283 (Bankr.W.D.Pa. 2016).

         With respect to §1112(b)(4)(A), BELFOR failed to meet its burden. Debtor continues to

 operate and maintains tenants at the Property. Although the Debtor’s monthly operating reports

 were admitted into evidence, BELFOR took no steps to explain its position regarding the first

 prong by citing to the reports. 10 Further, to the extent BELFOR cites to accruing administrative




 10
          The Court notes, however, that in the first monthly operating report for the period of January 5-31,
 2021, the cash at the beginning of the month is reported as $247,026.79 while the last report in the exhibit
 for the period of April 1-30, 2021, identifies cash at the beginning of the month as $292,561.81 and cash at
 the end of the month as $277,353.05. See Exhibit GG. To the extent particular items in the reports are
 relevant to this analysis, it was incumbent upon BELFOR to direct the Court to the support for its arguments.
                                                        12
Case 21-20020-CMB          Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                     Desc Main
                                  Document    Page 13 of 22



 costs, a significant cost is associated with defending the Motions presently before the Court. While

 BELFOR had every right to bring the Motions, Debtor likewise had a right to defend without such

 defense being the sole justification for converting or dismissing the case. To the extent it is the

 administrative costs of this bankruptcy case and not the operating costs creating potential loss, 11 it

 is beneficial for the parties to cooperate in resolving matters rather than rushing to litigation going

 forward. Notably, the Debtor’s Plan proposes to pay all allowed claims in full paving the way to a

 reasonable likelihood for rehabilitation and stable financial footing.

         Debtor has taken steps to demonstrate the feasibility of its Plan by filing supplements

 though the Court need not determine that issue at this stage. Further, Beacon’s substantial financial

 contribution to the Plan is persuasive evidence of Beacon’s commitment to support the Debtor in

 future operations and redevelopment of the Property to address the tornado damage, whether by

 repair, demolition, or otherwise. Debtor is in the particularly unique circumstance of addressing

 how to best proceed amid a global pandemic compounded by the uncertain future of brick and

 mortar retail establishments. With respect to Debtor’s intention for the Property, the Court found

 the testimony of Mr. Sklyaroff and Mr. Pryor to be credible and rational in light of current

 circumstances. 12 After the Debtor addresses creditors’ claims, Debtor will be able to better assess

 the most appropriate rehabilitative steps going forward. Further, BELFOR failed to establish that

 Debtor must repair the damaged buildings to successfully remain in business, and the credible

 evidence supports the likelihood that Debtor can achieve rehabilitation. Based on the record,




 BELFOR’s description of the Debtor’s operations as “barely break even” does not demonstrate substantial
 or continuing loss. See Hr’g Tr. 6/14/21 at 17:2-7.
 11
          Mr. Sklyaroff estimated costs for attorneys and other professionals in the amount of approximately
 $250,000. See Hr’g Tr. 6/14/21 at 139:20-140:2.
 12
          Without the evidence of substantial financial backing, the Court may have been inclined to view
 the testimony as credible but no more than generalizations and hypothetical, unsubstantiated intentions.
                                                      13
Case 21-20020-CMB           Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                    Desc Main
                                   Document    Page 14 of 22



 Debtor established that the proposed reorganization has plausibility and is far more than a pipe

 dream. Accordingly, BELFOR failed to meet the elements of §1112(b)(4)(A) to establish cause

 for conversion or dismissal.

         Determining whether a petition was filed in good faith is a fact-intensive inquiry. See In re

 15375 Mem’l Corp., 589 F.3d 605, 618 (3d Cir. 2009). While there is no exhaustive list of factors

 applicable to this determination, two inquiries are particularly relevant to the analysis: (1) whether

 the petition was filed with a valid bankruptcy purpose and (2) whether the petition was filed merely

 to gain a tactical litigation advantage. See id. at 618 & n.8. The Court considers the totality of the

 circumstances, and the burden is on the bankruptcy petitioner to establish that the petition was

 filed in good faith. See id. at 618. 13

         BELFOR has raised some relevant considerations. The Property is Debtor’s primary asset,

 and BELFOR was pursuing foreclosure of its mechanic’s lien in the State Court Action. There are

 few unsecured creditors, and no pressure from non-moving creditors. This bankruptcy case has

 been largely driven by the disputes between Debtor and BELFOR. Arguably, this case has been in

 the nature of a two-party dispute but for the limited involvement of Nations Roof first joining in

 the request for dismissal or conversion and later supporting Debtor’s efforts to pursue its Plan. The

 Court considers and weighs these factors in the good faith analysis.

         By showing that the petition preserves a going concern or maximizes the value of the

 bankruptcy estate, a party can demonstrate that the petition serves a valid bankruptcy purpose. In



 13
         Additional factors considered in the good faith analysis include the following: single asset case;
 few unsecured creditors; no ongoing business or employees; petition filed on eve of foreclosure; two party
 dispute which can be resolved in pending state court action; no cash or income; no pressure from non-
 moving creditors; previous bankruptcy petition; prepetition conduct was improper; no possibility of
 reorganization; debtor formed immediately prepetition; debtor filed solely to create automatic stay; and
 subjective intent of the debtor. See Stone Fox, 572 B.R. at 589.
                                                      14
Case 21-20020-CMB           Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                      Desc Main
                                   Document    Page 15 of 22



 this case, Debtor has demonstrated an intention to preserve its business. Though Debtor was

 involved in pre-petition litigation with BELFOR, lost its anchor tenant in 2020, and suffered

 adverse effects from the global pandemic, Debtor continues to maintain its Property for the

 remaining tenants with an intention to rehabilitate and/or repurpose the Property after it addresses

 the claims of creditors. In the course of this case, Debtor and Nations Roof, the second largest

 creditor and only other participating creditor, resolved their dispute regarding the amount of

 Nations Roof’s claim. Debtor has taken prompt action with respect to BELFOR as well by filing

 the Adversary Complaint seeking a determination of the amount and secured status of BELFOR’s

 claim. In addition, Debtor filed a Plan that proposes to pay allowed claims in full, including the

 claim of BELFOR. Further, Debtor seeks approval of a proposed settlement with Moonbeam

 Capital that will bring $2.8 million into the estate. Debtor’s Plan is supported by Nations Roof,

 will resolve the claims against Debtor, and will place Debtor in a position to determine how to best

 proceed with respect to the Property. For these reasons, the filing appears to serve a valid

 bankruptcy purpose.

         With respect to BELFOR’s contentions that the bankruptcy case was filed merely to gain

 a tactical litigation advantage, the Court is not persuaded. The Court finds little significance to the

 discovery deadline in the State Court Action coinciding with the petition date. The allegation that

 Debtor filed the petition to avoid the deadline for production of documents in the State Court

 Action is unconvincing. Discovery related to BELFOR’s claim would nonetheless proceed in the

 context of the bankruptcy case. In fact, discovery has been extensive in this case. 14




 14
          To the extent non-debtors asserted the protection of the automatic stay in the State Court Action to
 avoid production of discovery, that too is an unconvincing argument that the bankruptcy filing was a
 litigation tactic. The likelihood that such a claim would only grant a brief reprieve appears to be confirmed
                                                       15
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                   Desc Main
                                 Document    Page 16 of 22



        Further, the Court finds nothing nefarious about the commencement of the bankruptcy case

 in this forum despite the only connection being affiliated cases pending in this district. Notably,

 there has been no challenge to venue in this district. To the extent BELFOR contends that venue

 in this district was manufactured by the transfer from Moonbeam Capital to Beacon, the agreement

 to transfer was effective in September 2019 while the case was not filed until January 5, 2021.

 Therefore, the contention appears to be far-fetched, and the alleged benefit to litigating in this

 forum is unknown. BELFOR failed to elucidate its argument further on this point.

        Perhaps the most serious item BELFOR identified is the Debtor’s position with respect to

 the millions of dollars in insurance proceeds that Debtor is choosing not to pursue, at least at this

 time, from Moonbeam Capital. As has been established, Mr. Pryor, who handles Debtor’s day-to-

 day operations, is entangled in numerous aspects of the operations of the Moonbeam entities,

 Beacon, and the Debtor. Further, he acknowledges duties to the Moonbeam entities and the Debtor

 in addition to the fiduciary duties owed to the bankruptcy estate and appears to acknowledge the

 potential for conflict. Mr. Sklyaroff, the ultimate decision maker for Debtor, relies heavily on Mr.

 Pryor and has multiple connections to Mr. Maksin and the Moonbeam entities. Further, Mr.

 Sklyaroff, on behalf of Beacon, specifically agreed not to pursue certain insurance proceeds

 received by Moonbeam Capital. In light of these mixed allegiances and connections, it is certainly

 logical to question whether the estate’s interests are adequately protected. However, the Debtor

 has proposed a settlement with Moonbeam Capital that will bring $2.8 million into the estate and

 does not appear to limit the Debtor’s ability to pursue additional proceeds. 15 The most compelling



 by BELFOR’s further report that the court ordered the non-debtors to respond to discovery requests. See
 Doc. No. 245 at ¶14.
 15
        Based on the relationships, there is reason to question whether there was a lack of incentive to
 vigorously negotiate on behalf of the Debtor where, at least at this time, Moonbeam Capital appears to
                                                   16
Case 21-20020-CMB            Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                        Desc Main
                                    Document    Page 17 of 22



 factor is the Plan’s commitment to pay allowed claims in full with the pledge of Beacon, a

 commitment that is demonstrated through the posting of $3 million. Based on the totality of the

 circumstances, the Court finds the preponderance of the evidence supports a good faith filing.

         Having found neither cause nor bad faith to justify dismissal or conversion, the Court turns

 to the request to appoint a trustee. Pursuant to 11 U.S.C. §1104(a), the court shall order the

 appointment of a trustee upon the following:

         (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement
         of the affairs of the debtor by current management, either before or after the
         commencement of the case, or similar cause, but not including the number of
         holders of securities of the debtor or the amount of assets or liabilities of the debtor;
         or
         (2) if such appointment is in the interests of creditors, any equity security holders,
         and other interests of the estate, without regard to the number of holders of
         securities of the debtor or the amount of assets or liabilities of the debtor.

 See 11 U.S.C. §1104(a)(1)-(2). If grounds exist under either subdivision, then appointment of a

 trustee is mandatory; however, appointment of a trustee is considered an “extraordinary remedy”

 as there is a strong presumption that a debtor should remain in possession. See In re

 Commonwealth Renewable Energy, Inc., No. 14-22724-GLT, 2016 WL 1599982, at *2-3, 2016

 Bankr. LEXIS 1719, at *6-7 (Bankr.W.D.Pa. Apr. 18, 2016). The party seeking appointment of a




 retain approximately $7 million and give up only $2.8 million. However, this Court is not in a position to
 determine based on this record whether Moonbeam Capital has legitimate defenses to the Debtor’s pursuit
 of these additional funds and the reasonableness of the settlement. These issues may be more appropriately
 dealt with at a confirmation hearing on the Plan when the Court considers feasibility and the proposed
 settlement and release. If Debtor can demonstrate funding to pay allowed claims in full, the concern
 regarding pursuit of additional funds from Moonbeam Capital may dissipate. Unlike the facts in 15375
 Memorial Corp., Debtor has a significant financial commitment, and there has been no clear breach of
 duties. Cf. 15375 Memorial Corp., 589 F.3d at 623-25 (where debtors’ decision-maker testified that filing
 a lawsuit against the related entities would jeopardize his job; the $1 million to be contributed by the related
 entities was not much of a concession in light of potential liabilities exceeding $300 million; and the record
 demonstrated that mixed allegiances prevented the decision-maker from protecting debtors’ interests as
 evidenced by his negotiations regarding a demand note). Further, as discussed infra, the Court finds these
 concerns more relevant to the potential appointment of a trustee.
                                                       17
Case 21-20020-CMB        Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                Desc Main
                                Document    Page 18 of 22



 trustee bears the burden to establish the need for a trustee by clear and convincing evidence, and

 the determination is made on a case-by-case basis. See Commonwealth Renewable Energy, 2016

 WL 1599982, at *2-3, 2016 Bankr. LEXIS 1719, at *6-7. 16

        Under §1104(a)(1), the examples of cause are not exhaustive and permit the Court to

 appoint a trustee in circumstances other than those specifically identified. See Commonwealth

 Renewable Energy, 2016 WL 1599982, at *2, 2016 Bankr. LEXIS 1719, at *7. “In finding that

 cause exists, the bankruptcy court has the necessary discretion to determine if the debtor-in-

 possession’s conduct ‘rises to a level sufficient to warrant the appointment of a trustee.’” See

 Commonwealth Renewable Energy, 2016 WL 1599982, at *2, 2016 Bankr. LEXIS 1719, at *6-7

 (quoting In re Marvel Entm’t Grp., Inc., 140 F.3d 463, 472 (3d Cir. 1998)). “This discretionary

 authority is consistent with the ‘policy of flexibility’ of the Bankruptcy Code’s mandate of

 protecting creditors while providing the debtor a second chance.” See Commonwealth Renewable

 Energy, 2016 WL 1599982, at *2, 2016 Bankr. LEXIS 1719, at *7 (quoting Marvel Entm’t, 140

 at 472).

        Courts have found cause to appoint a trustee in certain instances where there is evidence

 of acrimony between the parties beyond the healthy conflicts that always exist between a debtor

 and creditor. See Commonwealth Renewable Energy, 2016 WL 1599982, at *2, 2016 Bankr.

 LEXIS 1719, at *8. There is undeniably a degree of acrimony between BELFOR on the one hand

 and Debtor and Beacon on the other. That acrimony has impacted this bankruptcy case, which has

 proceeded largely in the nature of a two-faction dispute. While the parties have had opportunities

 to reach a resolution, two separate attempts at mediation have proven unsuccessful. To date,



 16
         Based on the evidence, testimony, and argument presented at the evidentiary hearing, BELFOR
 appears to have abandoned some of the allegations originally raised in its lengthy Trustee Motion.
                                                   18
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                  Desc Main
                                 Document    Page 19 of 22



 however, the litigation has been primarily the result of the Motions currently before the Court.

 While the Motions raise important considerations and were not filed without merit, the Debtor

 certainly had a right to respond and defend. Overall, the Court does not view the level of acrimony

 in this case to be indicative of a complete inability of the parties to resolve matters cooperatively

 in the future. 17 With the resolution of these Motions, the case will likely proceed with the typical

 healthy conflicts that always exist between a debtor and creditor. Based on the record, the Court

 finds the level of acrimony insufficient to meet the burden of appointment of a trustee.

        Perhaps the most compelling arguments raised by BELFOR involve the alleged conflicts

 of interest and the impact on Debtor’s fiduciary obligations under the Bankruptcy Code. In order

 to remain a debtor-in-possession, a debtor owes fiduciary duties to creditors and the estate. In re

 Morningstar Marketplace, Ltd, 544 B.R. 297, 303 (Bankr.M.D.Pa. 2016). Among these is a duty

 of loyalty requiring the avoidance of self-dealing and conflicts of interest. Id. Courts consider

 whether a conflict arises based on a debtor’s management having multiple roles, whether there is

 an unwillingness or inability to pursue claims or causes of action, and a debtor’s dealings with

 insiders. Id. BELFOR’s concerns relate to this duty of loyalty.

        In this case, it is undisputed that insurance checks made payable to both Debtor and

 Moonbeam Capital were received by Moonbeam Capital in an amount exceeding $9 million.

 Meanwhile, entities that performed repair work on the Property remain unpaid. The insurance

 proceeds were not used to repair the Property, and the Property remains significantly damaged. As




 17
         For example, to the extent BELFOR challenges the terms of the Debtor’s settlement and proposed
 release of Moonbeam Capital, BELFOR is encouraged to specifically identify its issues and suggest
 appropriate modifications. The Court expects Debtor will work cooperatively with BELFOR to achieve the
 best result for creditors and this estate and demonstrate good faith.

                                                  19
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                Desc Main
                                 Document    Page 20 of 22



 part of Beacon’s agreement to purchase Moonbeam Capital’s equity interest in Debtor, Beacon

 agreed it had no right to insurance proceeds received by Moonbeam Capital prior to the effective

 date, and Beacon made no claim to the proceeds received by Moonbeam Capital after that date.

 Given the strong connections among Mr. Sklyaroff, Beacon, Mr. Maksin, Mr. Pryor, and the

 Moonbeam related entities, BELFOR questions the legitimacy of any efforts to recover the

 insurance proceeds on behalf of the Debtor. Whether and to what extent Debtor has a right to

 pursue recovery of the proceeds has not been developed on the record to date. However, as set

 forth in the Plan, Debtor negotiated a settlement with Moonbeam Capital that will provide $2.8

 million for Plan funding. Given the connections maintained between Debtor and Moonbeam

 Capital, the reasonableness of the settlement and perhaps to a greater extent the accompanying

 release have raised questions regarding whether Debtor is acting in the best interests of the

 creditors and the estate. In addition, legitimate questions have been raised regarding the Debtor’s

 apparent disinterest in pursuing the additional $7 million of insurance proceeds received by

 Moonbeam Capital.

        Considering these legitimate concerns and based on this record of inextricably linked

 companies and individuals with overlapping duties and potentially conflicting interests, the

 argument in favor of a trustee is a close call. However, Debtor has proposed a Plan to pay all

 allowed claims in full. Further, Debtor has supplemented its Plan to establish the legitimacy of

 Beacon’s funding. 18 With this in mind, it is difficult to persuasively argue that Debtor has failed




 18
         BELFOR did not have the benefit of this knowledge until the morning the evidentiary hearing
 commenced as the second supplement was filed June 14, 2021; however, BELFOR advised the Court that
 the supplement did not change its position on its Motions. See Hr’g Tr. 6/14/21 at 12:9-24.
                                                     20
Case 21-20020-CMB         Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23                   Desc Main
                                 Document    Page 21 of 22



 to act in the best interests of creditors and the estate. On this record, BELFOR failed to establish

 by clear and convincing evidence that there is cause to appoint a trustee at this time.

        Further, the Court finds no basis for appointment of a trustee pursuant to the more flexible

 standard of §1104(a)(2). In light of the Plan proposed by Debtor, the Court cannot find that

 appointment of a trustee would preserve any value for creditors and may only increase the cost of

 administration. However, the Court is mindful that the proposed Plan has not been tested through

 a confirmation hearing. As such, the feasibility of the Plan and the appropriateness of the proposed

 settlement and release have not been determined. Because these are significant considerations, the

 appointment of a trustee is denied without prejudice at this time.

        The appointment of a trustee, however, may be reconsidered by this Court sua sponte. The

 second supplement to the Plan is significant to the Court’s decision to permit Debtor to remain as

 a debtor-in-possession. If Debtor is unable to clearly demonstrate the feasibility of its Plan in light

 of the Debtor’s apparent disinterest in the $7 million of insurance proceeds retained by Moonbeam

 Capital, it may become necessary for an independent trustee to assess whether further recovery

 should be sought from Moonbeam Capital for the benefit of the estate. By acting promptly to

 demonstrate the reality of the necessary funding, Debtor can avoid needless delay, increased

 administrative costs, and further concerns regarding Debtor’s ability to discharge its fiduciary

 duties. Debtor should require no further prompting to establish the reality of the intention set forth

 in the Plan.

                                              Conclusion

        Based on the foregoing, BELFOR USA Group, Inc.’s Motion for an Order Under 11 U.S.C.

 §1112(b) Dismissing the Debtor’s Case or, in the Alternative, Converting the Case to Chapter 7

 and BELFOR USA Group, Inc.’s Expedited Motion for an Order Under 11 U.S.C. §1104

                                                   21
Case 21-20020-CMB        Doc 260 Filed 07/14/21 Entered 07/14/21 11:11:23               Desc Main
                                Document    Page 22 of 22



 Appointing a Trustee to Administer the Debtor’s Estate are denied. Upon further development of

 the record regarding the Debtor’s Plan and the proposed settlement with Moonbeam Capital, the

 Court may reevaluate the need for a trustee in this case. An order will be entered consistent with

 this Memorandum Opinion.




 Dated: July 14, 2021                                __/s/ Carlota M. Böhm____________
                                                     Carlota M. Böhm
                                                     Chief United States Bankruptcy Judge




 MAIL TO:
                                                                  FILED
 Office of the United States Trustee                              7/14/21 11:06 am
                                                                  CLERK
 Ann Marie Uetz, Esq. and William McKenna, Esq.                   U.S. BANKRUPTCY
                                                                  COURT - :'3$
 Kirk Burkley, Esq. and Kerri Sturm, Esq.




                                                22
